Name: COMMISSION REGULATION (EEC) No 2299/93 of 18 August 1993 allocating Community quantitative import quotas for unwrought aluminium originating in Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Ukraine, Uzbekisan, Estonia, Latvia and Lithuania
 Type: Regulation
 Subject Matter: political geography;  political framework;  international trade;  tariff policy;  iron, steel and other metal industries
 Date Published: nan

 19 . 8 . 93 Official Journal of the European Communities No L 208/ 19 COMMISSION REGULATION (EEC) No 2299/93 of 18 August 1993 allocating Community quantitative import quotas for unwrought aluminium originating in Armenia, Azerbaijan, Belarus , Georgia, Kazakhstan, Kyrgyzstan , Moldova, Russia, Tajikistan, Turkmenistan, Ukraine, Uzbekisan , Estonia , Latvia and Lithuania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 1 1 3 thereof, No 1023/70, to notify the Commission when their alloca ­ tions are exhausted and to inform it by 30 September 1993 of how much of their allocations are still available ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Administra ­ tion Committee established by Article 10 of Regulation (EEC) No 1023/70, Having regard to Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common procedure for administering quantitative quotas, and in particular Articles 2 and 1 1 thereof ('), HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 2227/93 esta ­ blished a global quantitative Community quota of 60 000 tonnes for imports of unwrought aluminium falling within CN codes 7601 10 00 and 7601 20 10 originating in Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan, Estonia, Latvia and Lithuania (2), whereas for technical and administrative reasons, the Commission decided against administering the quota solely at Community level and instead provided for it to be distributed among the Member States on the basis of traditional trade flows, in accordance with Article 1 1 of Regulation (EEC) No 1023/70 ; Article 1 1 . The communiy import quota for unwrought alumi ­ nium falling within CN codes 7601 10 00 and 7601 20 10 originating in Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan , Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan , Estonia, Latvia and Lithuania from 7 August 1993 to 30 November 1993, as set by Regulation (EEC) No 2227/93 of 6 August 193, shall be divided into two lots, the first of which shall be distributed among the Member States in accordance with the Annex hereto . 2 . The second lot of 9 000 tonnes shall constitute a Community reserve to be allocated subsequently, accor ­ ding to the procedure established in Regulation (EEC) No 1023/70, by 1 October 1993 at the latest, taking into account demand from those who are not traditional importers. Whereas, to ensure that the chosen method of allocation is compatible with the Treaty and in particular with the spirit of the common commercial policy, a corrective mechanism is needed to guarantee direct imports to Member States whose quotas are exhausted as long as the global Community quota is not ; Article 2 Each Member State shall inform the Commission , by 30 September 1993 at the latest, of how much of its allo ­ cation is still available. This amount shall be transferred to the Community reserves and allocated in the manner set out in Article 1 (2). Whereas a basic Community reserve of 9 000 tonnes should therefore be set up to allow subsequent allocations, to be made no later than 1 October 1993, in response to demand from those who are not traditional importers ; Whereas any portion of Member States' allocations still available at that date should be added to the Community reserve and likewise reallocated ; Whereas to enable the system to be administered effecti ­ vely, Member States should be required, in addition to their obligations under Article 8 ( 1 ) of Regulation (EEC) Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. (') OJ No L 124, 8 . 6 . 1970, p. 1 . 0 OJ No L 198 , 7. 8 . 1993, p. 21 . It shall apply until 30 November 1993 . No L 208/20 Official Journal of the European Communities 19 . 8 . 93 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 August 1993 . For the Commission Karel VAN MIERT Vice-President ANNEX Allocation of the first part of the Community quota referred to in Article 1 ( 1 ) (tonnes) Member State Quota France 41 Belgium/Luxembourg 1 066 Netherlands 20 869 Germany 21 435 Italy 4 911 United Kingdom 648 Ireland 0 Denmark 0 Greece 454 Portugal 260 Spain 1 316